Citation Nr: 0117378	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from May 1944 to July 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Jackson, Mississippi, Regional Office (RO) which denied a 
total rating for compensation purposes based on individual 
unemployability.  In October 2000, the Board remanded the 
veteran's claim to the RO for additional action.  The veteran 
has been represented throughout this appeal by the American 
Legion.  

FINDINGS OF FACT

1.  Service connection is currently in effect for right 
frozen hand residuals evaluated as 20 percent disabling; left 
frozen hand residuals evaluated as 20 percent disabling; 
right frozen foot residuals evaluated as 30 percent 
disabling; and left frozen foot residuals evaluated as 30 
percent disabling.  The veteran has a combined 80 percent 
rating.  

2.  The veteran's service-connected disabilities have a 
common etiology.  

3.  The veteran has reported completing the tenth grade.  He 
has occupational experience as a farmer and a service 
station/grocery store proprietor.  He reports last working on 
a full-time basis in 1976.  

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A total rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case and the supplemental statement of the case of the 
evidence that would be necessary for him to substantiate his 
claim.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report has been 
incorporated into the record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).  The provisions of 38 C.F.R. § 4.16(a) (2000), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for right frozen 
hand residuals evaluated as 20 percent disabling; left frozen 
hand residuals evaluated as 20 percent disabling; right 
frozen foot residuals evaluated as 30 percent disabling; and 
left frozen foot residuals evaluated as 30 percent disabling.  
The disabilities have the same etiology.  The veteran has a 
combined 80 percent rating.  The veteran has reported 
completing the tenth grade.  He has occupational experience 
as a farmer and a service station/grocery store proprietor.  
He reports last working on a full-time basis in 1976.  

At a November 2000 VA examination for compensation purposes, 
the veteran was reported to be a resident of the Jackson, 
Mississippi, Medical Center's nursing home care unit due to 
his inability to care for himself.  The veteran was diagnosed 
with peripheral neuropathy, frozen feet/hands syndrome, and 
cerebrovascular accident residuals including right 
hemiparesis.  The VA examiner commented that:

Based on the above findings, it is not 
possible to determine if the veteran 
would have been able to maintain 
employability provided that he did not 
have all the other medical problems such 
as right hemiparesis and coronary artery 
disease.  ...  There is no doubt that his 
medical problems such as right 
hemiparesis, coronary artery disease, and 
congestive heart failure are definitely 
contributing to his unemployability.  I 
cannot determine with any medical 
certainty that he would be employable due 
to his frozen feet/hands condition.  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (2000).  An examining VA 
physician has determined that the veteran's service-connected 
disabilities may be so severe as to leave him unemployable.  
Upon resolution of reasonable doubt in his favor, the Board 
concludes that the veteran's service-connected disabilities 
render him unable to secure and follow substantially gainful 
employment consistent with his education and work experience.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  Accordingly, the benefit sought on appeal is 
granted.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted subject to the laws and 
regulations governing the award of monetary benefits.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

